Case 2:19-cv-13089-GAD-EAS ECF No. 40 filed 09/18/20        PageID.3722   Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

BLEPHEX, LLC,
                                                      Case No.: 19-13089
                Plaintiff,                            Hon. Gershwin A. Drain
v.


MYCO INDUSTRIES, INC. et al.,

          Defendants.
___________________________/

          OPINION AND ORDER REGARDING CLAIM CONSTRUCTION

     I.      INTRODUCTION

          BlephEx, LLC (“BlephEx”) is the owner by assignment of United States

Patent No. 10,449,087 (the “‘087 Patent”). On October 22, 2019, BlephEx filed

the instant action alleging Myco Industries, Inc. (“Myco”) and John R. Choate

have engaged in direct, contributory, as well as actively induced, infringement of

one or more of the ‘087 Patent claims in violation of 35 U.S.C. §§ 271(a), (b) and

(c). This matter is before the Court for claim construction. The disagreement

before the Court concerns the meaning of the claim terms “without lifting the

eyelid margin from the eye.” A hearing on this matter was held on September 14,

2020.

          Because the parties have already agreed to use the Court’s construction of

“eyelid margin” from the companion litigation involving United States Patent No.
Case 2:19-cv-13089-GAD-EAS ECF No. 40 filed 09/18/20        PageID.3723    Page 2 of 8




9,039,718 (“‘718 Patent”), and the term “lifting” is a simple term that will be easily

understood by the jurors, the Court concludes the claim terms “without lifting the

eyelid margin from the eye” require no construction.

   II.      FACTUAL BACKGROUND

         The ‘087 Patent discloses “[a]n instrument for removing debris from an eye

during the treatment of an ocular disorder” having a “swab and a rigid member.”

ECF No. 30, PageID.2496. Prior art methods for treating ocular disorders included

instructing patients to clean their eyelid margins at home, but these methods

proved inadequate because patients “routinely fail to totally cleanse the margin of

the eyelid, the base of the eyelashes, and the meibomian glands.” Id. at

PageID.2503, 2:12-15. One of the goals of the ‘087 Patent was to provide a

method for cleaning the eyelid margin using an electromechanical device.

         The ‘087 Patent is related to the ‘718 Patent at issue in the parties’

companion matter, which is also before this Court. Both patents are directed to

treating the eyelid margin with an electromechanical device with a swab, but there

are differences in claims, both with respect to what portion of the eye the device is

configured to contact, as well as what portion is actually contacted during

treatment. For instance, the ‘718 Patent’s Claim 1 requires that the swab have at

least a portion thereof “configured to access an inner edge portion of the eyelid

margin,” while the ‘087 Patent’s Claim 16 requires contacting “a portion of the


                                          2
Case 2:19-cv-13089-GAD-EAS ECF No. 40 filed 09/18/20      PageID.3724    Page 3 of 8




eyelid margin that includes the removable debris.” Id. at PageID.2507, 10:48-50.

However, both the ‘718 Patent and the ‘087 Patent use the disputed term at issue,

“without lifting the eyelid margin from the eye.”

      BlephEx asserts that Defendants have engaged in direct, contributory, as

well as actively induced, infringement of claims 16, 18, and 19 of the ‘087 Patent.

Independent claim 16 states:

      A method of treating an eye for an ocular disorder with a swab
      operably connected to an electromechanical device, wherein the eye
      has an eyelid margin and includes a removable debris, the method
      comprising:

      effecting movement of the swab relative to the electromechanical
      device, the swab having at least a portion thereof configured to access
      a portion of the eyelid margin; and

      while the swab is being moved by the electrotechnical device,
      contacting a portion of the eyelid margin that includes the removable
      debris with the swab thereby impacting the debris with the swab to
      remove debris from the eye.

Id., 10:38-50. The sole disputed claim term is found in dependent claim 18:

      The method of claim 16 wherein the eye has an eyeball and further
      includes accessing the eyelid margin for contacting the swab to the
      debris without lifting the eyelid margin from the eye.

Id., 10:59-62.




                                         3
Case 2:19-cv-13089-GAD-EAS ECF No. 40 filed 09/18/20       PageID.3725    Page 4 of 8




   III.   LAW & ANALYSIS

      A. Standard of Review for Claim Construction
      Claim construction is an issue of law.          See Markman v. West View

Instruments, Inc., 517 U.S. 370, 388-90 (1996). Claim terms “are generally given

their ordinary and customary meaning as understood by a person of ordinary skill

in the art.” Thorner v. Sony Comp. Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed.

Cir. 2012). It is the claims that measure the invention. SRI Int’l . Matsushita Elec.

Corp., 775 F.2d 1107, 1121 (Fed. Cir. 1985). “There are only two exceptions to

this general rule: 1) when a patentee sets out a definition and acts as his own

lexicographer, or 2) when the patentee disavows the full scope of a claim term

either in the specification or during prosecution.” Id.

      In Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005), the Federal

Circuit provided guidance on the hierarchy of evidentiary sources for claim

construction. First, “the claims themselves provide substantial guidance as to the

meaning of particular terms.” Id. at 1314. Second, the claims “must be read in

view of the specification.” Id. Third, a court “should also consider the patent’s

prosecution history, if it is in evidence.” Id. at 1317. The claims, specification,

and prosecution history are “intrinsic evidence” and are the favored sources for

claim construction. Id. Courts may also look to extrinsic evidence, though such




                                          4
Case 2:19-cv-13089-GAD-EAS ECF No. 40 filed 09/18/20         PageID.3726     Page 5 of 8




evidence “is less significant than the intrinsic record in determining the legally

operative meaning of claim language.” Id. (quotation marks omitted).

      Claim construction always begins with the language of the claim and asks

“how a person of ordinary skill in the art understands a claim term.” Id. at 1317-

18; 1224. A “person of ordinary skill in the art is deemed to read the claim term

not only in the context of the particular claim in which the dispute term appears,

but in the context of the entire patent, including the specification.” Id. at 1313.

      B. “Without lifting the eyelid margin from the eye”

      BlephEx argues the claim terms “without lifting the eyelid margin from the

eye” are readily understood and do not require construction. To the extent the

Court finds that the terms need to be construed, BlepEx maintains the terms should

be given their ordinary and plain meaning, specifically “lifting” should be

construed as “raising.” Defendants contend that “lifting” should be construed as

“grasping and raising.”

      The Court has previously construed the claim terms “eyelid margin” in the

‘718 Patent litigation, and the parties have agreed to this construction in the Joint

Claim Construction Chart. ECF No. 29, PageID.2466. Similar to this Court’s

conclusion that the ‘718 Patent’s claim term “contacting” requires no construction

because it is a simple, easily understood term, BlephEx argues “lifting” does not

require construction because it also is a readily understood term. See Myco Indus.


                                           5
Case 2:19-cv-13089-GAD-EAS ECF No. 40 filed 09/18/20         PageID.3727     Page 6 of 8




v. BlephEx, LLC, 2020 U.S. Dist. LEXIS 97199, at *16-17 (E.D. Mich. Jun. 3,

2020) (finding the term “contacting” required no construction because “it is a

simple, easily understood term.”)

      Myco relies on Fig. 5B in support of its argument that “lifting” should be

construed to mean “raising and grasping.”            Fig. 5B is not an exemplary

embodiment of Claim 18 because Fig. 5B shows an embodiment that uses “a hand,

or similar gripping device” to “move or lift a portion of the eye.” ECF 30,

PageID.2502, 8:18-26.      Conversely, Fig. 5A demonstrates that “accessing the

portion of the eye with the debris . . . may be accomplished without . . . lifting other

portions of the eye.” Id., 8:13-16 (emphasis supplied). The embodiment shown in

Fig. 5A would therefore fall within the scope of Claim 18 because it demonstrates

the claimed method without lifting the patient’s eyelid margin from the eye.

      In any event, the specification states that “FIGS. 5A and 5B are merely

exemplary embodiments showing both non-assisted access and assisted access of

the swab to the eye respectively.” Id., 8:26-28. It is well settled that specification

embodiments cannot be used to deviate from ordinary and customary meaning,

absent patentee lexicography or clear disavowal of claim scope. See Unwired

Planet, LLC v. Apple Inc., 829 F.3d 1353, 1359 (Fed. Cir. 2016) (“[W]e have

repeatedly held that it is not enough that the only embodiments, or all of the




                                           6
Case 2:19-cv-13089-GAD-EAS ECF No. 40 filed 09/18/20        PageID.3728   Page 7 of 8




embodiments, contain a particular limitation to limit claims beyond their plain

meaning.”) (internal quotation marks omitted).

      Here, Myco is requesting that the Court “read limitations from the

specification into the claims[,]” which is a clear violation of bedrock claim

construction principles. Thorner v. Sony, 669 F.3d 1362, 1366-47 (Fed. Cir. 2012).

The ‘087 Patent’s lexicographer gave no clear disavowal of claim scope with these

exemplary embodiments. Myco improperly seeks to limit “lift” to mean “raise and

grasp,” despite the dictionary definitions provided by Myco, which do not indicate

any requirement that lifting include a grasping movement.

      Based on the foregoing considerations, the Court concludes the claim terms

“without lifting the eyelid margin from the eye” require no construction beyond the

Court’s prior construction of the claim terms “eyelid margin” in the companion

‘718 Patent litigation. See Myco Industries, Inc. v. BlepEx, LLC, No. 19-10645,

ECF No. 81, PageID.4734 (construing “eyelid margin” to mean “the edge of an

eyelid, which is divided into an anterior portion and a posterior portion by the

physiological feature of the gray line”). The meaning of the term “lifting” is simple

and easily understood, thus no further construction of “without lifting the eyelid

margin from the eye” is necessary.




                                          7
Case 2:19-cv-13089-GAD-EAS ECF No. 40 filed 09/18/20     PageID.3729      Page 8 of 8




   IV.   CONCLUSION
      Accordingly, for the reasons articulated above, the Court concludes the

claim terms “without lifting the eyelid margin from the eye” require no

construction beyond the Court’s prior construction of the claim terms “eyelid

margin” in the ‘718 Patent litigation.

      SO ORDERED.

Dated: September 18, 2020                         /s/Gershwin A. Drain
                                                  GERSHWIN A. DRAIN
                                                  United States District Judge




                           CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
             September 18, 2020, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                         8
